In an action to set aside a deed made by the defendant S X Laboratories, Inc., to defendant Ruby Kaura, alleged to have been made in fraud of respondent, *716wife of the defendant Webster Burton Essex, defendants appeal from the judgment in favor of respondent. Judgment unanimously affirmed, with costs. On the evidence the trial court could find that respondent was a creditor of appellant Essex by reason of the separation agreement between respondent and him; that the latter was in fact the owner of the premises; that the deed by his personal corporation to the appellant Ruby Kaura was fraudulent as to the respondent, and that there was intentional fraud. Present — Carswell, Acting P. J., Wenzel, MacCrate, Schmidt and Beldoek, JJ. [See post, p. 878.]